Exhibit 10.5

SUMMARY OF NON-EMPLOYEE DIRECTOR COMPENSATION ARRANGEMENTS

Non-employee directors of United States Steel Corporation currently receive:

 

  • Annual Retainer - $100,000

 

  • Committee Membership Fees

 

  • Audit & Finance - $10,000 ($11,000 for Chairman)

 

  • Compensation & Organization - $5,000 ($6,000 for Chairman)

 

  • Corporate Governance & Public Policy - $5,000 ($6,000 for Chairman)

 

  • Meeting Fee (for each Board or Committee meeting) - $2,000

Under the Deferred Compensation Program for Non-Employee Directors, a program
under the 2005 Stock Incentive Plan, each non-employee director is required to
defer at least 70% of his or her annual retainer in the form of Common Stock
Units, and may elect to defer up to 100%. A Common Stock Unit is what is
sometimes referred to as “phantom stock” because initially no stock is actually
issued. Instead, a book entry account is kept for each director that shows how
many Common Stock Units he or she has. When a director leaves the Board, he or
she must take actual shares of common stock corresponding to the number of
Common Stock Units in his or her account. Each participating director’s deferred
stock account is credited with Common Stock Units each January. The ongoing
value of each Common Stock Unit equals the market value of the common stock.
When dividends are paid on the common stock, each account is credited with
equivalent amounts of Common Stock Units. If U.S. Steel were to undergo a change
of control resulting in the removal of a non-employee director from the Board,
that director would receive a cash payment equal to the value of his or her
deferred stock account.

Under the Non-Employee Director Stock Program, a program under the 2005 Stock
Incentive Plan, upon joining the Board, each non-employee director is entitled
to receive a grant of up to 1,000 shares of common stock. In order to qualify,
each director must first have purchased an equivalent number of shares in the
open market during the 60 days following the first date of his or her service on
the Board.